         Case 1:20-md-02946-DLC Document 8 Filed 08/24/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X              20 MDL NO. 2946
                                         :                   (DLC)
 IN RE: INCLUSIVE ACCESS COURSE          :
 MATERIALS ANTITRUST LITIGATION          :              Related to all
                                         :                  matters
 --------------------------------------- X
                                                             ORDER

DENISE COTE, District Judge:

     These MDL actions having been assigned to this Court, and

having reviewed the parties’ August 21, 2020 submissions, it is

hereby

     ORDERED that applications for appointment as lead counsel

in the Student Plaintiffs class actions shall be made by noon on

Friday, August 28, 2020.

     IT IS FURTHER ORDERED that applications for appointment as

lead counsel in the Retailer Plaintiffs class actions shall be

made by noon on Friday, August 28, 2020.

     IT IS FURTHER ORDERED that any objection to those

applications shall be filed by Tuesday, September 1, 2020.

     IT IS FURTHER ORDERED that the September 3 conference will

address the applications for appointment as lead counsel and set




                                      2
         Case 1:20-md-02946-DLC Document 8 Filed 08/24/20 Page 2 of 2



a schedule for consolidated class actions.

SO ORDERED:

Dated:      New York, New York
            August 24, 2020




                                      2
